Citation Nr: 0608868	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected degenerative joint disease of the lumbar spine with 
chronic strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service in the Army from March 1967 to 
March 1970, and in the Navy from November 1973 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of an increased evaluation for the service-
connected lumbar spine disability and a total compensation 
rating based on unemployability are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected diabetes mellitus is not shown to 
require more than treatment with oral hypoglycemic agents 
only or the use of insulin.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in October 2003.  The notice included the 
type of evidence needed to substantiate the claim for an 
increased evaluation.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In the Statement of the Case, dated in March 2004, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

At this juncture, the Board notes that the October 2003 
letter failed to list the veteran's claim for an increased 
evaluation for diabetes mellitus as one of the issues for 
which the veteran was receiving notification.  

This letter does list the veteran's claim for a total rating 
based on individual unemployability as an issue on appeal.  
Apparently, the February 2004 rating decision treated the 
claim for a total rating as a claim for an increased 
evaluation for each of the veteran's service connected 
disabilities.  

However, the Board notes that the March 2004 Statement of the 
Case did include the veteran's claim for an increased 
evaluation for diabetes as one of the issues on appeal, and 
once again provided all of the notification contained in the 
October 2003 letter.  

As portions of the veteran's notification came after the 
initial adjudication of the claim, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  

However, the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

Finally, the Board notes that the veteran was not provided 
with information pertaining to the potential effective date 
of an increased evaluation.  

However, given that the decision in this case is unfavorable, 
no effective date will be assigned, so there is no 
possibility that any prejudice to the veteran will result 
from the failure to provide him with this information.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination of his diabetes mellitus.  

Furthermore, all treatment records identified by the veteran 
have been obtained and associated with the claims folder.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of VCAA have been met.  

The veteran contends that the evaluation for his service 
connected diabetes is inadequate to reflect its current level 
of severity.  He notes that he receives ongoing treatment for 
this disability, and that he must take several oral 
medications each day as a result.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  This rating code states that diabetes mellitus 
that requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated is evaluated as 100 
percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  

When insulin and a restricted diet is required, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  

When diabetes mellitus is manageable by restricted diet only, 
a 10 rating is warranted.  

Note one to this rating code states that the adjudicator is 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Code 7913 (2005).  

The private medical records from November 2003 show that the 
veteran underwent an examination of his back.  He was noted 
to be on oral hypoglycemics for adult onset diabetes.  

The veteran was afforded a VA examination of his diabetes in 
December 2003.  He presented with a history of diabetes for 
the last two to three years.  The veteran was treated with 
oral medications, with generally good control.  His blood 
sugars were usually in the 130's or less.  

The veteran was unaware of any known complications of his 
disability.  The most recent blood work at the VA facility 
included a blood sugar of 134 and normal additional blood 
chemistries with a normal urinalysis.  These findings were 
from June 2003.  

The diagnoses included those of diabetes mellitus type 2.  
Laboratory work conducted at this time showed that the 
veteran's glucose levels were high.  

In a February 2004 letter, E.L.D., M.D., of the Naval 
Hospital in Charleston states that the veteran is a patient 
under his care for multiple medical problems, including 
diabetes mellitus, hypertension, and hyperlipidemia.  This 
required frequent monitoring and office visits until control 
is gained.  

The veteran was currently on two medications for diabetes.  
There was a high potential for him to require insulin therapy 
in the future.  The doctor also described findings pertinent 
to the veteran's hypertension and hyperlipidemia.  Despite 
aggressive therapy, the doctor stated that all of the 
veteran's problems remained inadequately controlled and 
required further intervention.  

After review of the veteran's contentions and the medical 
evidence, the Board finds that entitlement to an increased 
evaluation is not warranted.  In order to receive a 40 
percent evaluation for diabetes, the veteran must require 
insulin.  

The November 2003 private examination, the December 2003 VA 
examination, and the February 2004 letter from the veteran's 
doctor each show that the veteran's diabetes is controlled 
with oral medication only.  

In addition, there are no findings that the veteran has to 
regulate his activities as a result of his diabetes.  
Finally, no complications due to diabetes mellitus have been 
identified.  

The Board notes that the February 2004 letter states that 
there is a high potential that the veteran will require 
insulin therapy in the future.  If and when this occurs, the 
veteran is invited to submit a new claim for an increased 
evaluation for his diabetes.  

However, based on the current evidence, his symptomatology 
does not more nearly resemble that of the next highest 
evaluation, and the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.119, Code 7913.  



ORDER

An increased rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  



REMAND

The record shows that the most recent VA examination of the 
veteran's lumbar spine disability was conducted in October 
2003.  However, private hospital records indicate that he 
veteran underwent surgery for this disability in January 
2004.  

The veteran has not been afforded an examination subsequent 
to this surgery.  The Board finds that an additional 
examination would be useful in ascertaining the current 
severity of the veteran's disability.  

The Board notes that the issue of a total rating based on 
individual unemployability due to service connected 
disability may be affected by the findings of an additional 
VA examination of the lumbar spine.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, this issue must be remanded for additional 
consideration based on the findings of the VA examination.  

Finally, the Board notes that evidence pertaining to the 
veteran's lumbar spine disability and his employability was 
received directly at the Board in November 2005.  The veteran 
did not submit a waiver of review of this evidence by the RO.  

Therefore, the veteran's appeals must be returned to the RO 
for initial consideration of the additional evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for the service-connected lumbar 
spine disability since January 2004.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  After the action requested above has 
been completed, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected lumbar spine 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be completed, to 
include any neurological testing deemed 
necessary.  The examiner(s) should 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected disability.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  After 
completion of the examination and review 
of the record, the examiner should 
express an opinion as to whether it is as 
likely as not that the veteran's service 
connected disabilities render him unable 
to maintain of forms of gainful 
employment.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim, considering all 
additional evidence received since the 
previous decision of the RO.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


